DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 2/5/2021 has been received and entered in to the case. 
	Claim 11-22 has/have been canceled, claim 23-25 is/are newly added, and claims 1-10 and 23-25 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Totey et al. (US 2010/0105132) in light of USP heparin monograph (2018, www.fda.gov/drugs/postmarket-drug-safety-information-patients-and-providers/question-and-answers-about-changes-usp-heparin-monograph).
	Totey et al. teach a method of culturing mesenchymal stem cells using a culture medium comprising FGF-2 (bFGF), TGF-beta, heparin and human plasma (para. 16). Since the MSCs are cultured in the culture medium, it would meet the claimed step of contacting MSC in vitro or ex vivo. 
Totey et al. teach the concentration of heparin being 0.1 to 10,000 U/ml (paras. 16-17 and 53), which meets the claimed concentration of at least 0.01 IU/ml. 
Totey et al. teach that MSCs are differentiated into osteoblast (paras. 21-25; Example 6) or have capacity to differentiate into osteoblast, chondrocyte, etc. (para. 73), and thus this teaching meets the limitation directed to “osteochondroblastic lineage” of claim 1, and “osteoblastic lineage” of claim 7.
It is noted that the unit of heparin taught by Totey et al. is “U/ml” instead of “IU/ml” as claimed. It is understood that the “U/ml” is an identical unit “IU/ml”. See USP heparin monograph from FDA.
Regarding the limitation “MSC-derived cells”, the term is interpreted broadly to encompass MSCs after expansion/proliferation (i.e. after passages) as well as those 
Totey et al. teach that the MSCs are isolated from bone marrow (para. 32; Example 1, para. 137), and the non-adherent cells were removed after 48 hours of culture (para. 137), and culturing adherent cells in the medium containing FGF-2, TGF-b, heparin at 1000-10,000 U/ml, and thus, meet the limitation of claim 2.
Regarding claims 3 and 9 directed to the TGF-beta being TGFb1, Totey et al. do not particularly disclose TGFb1, however, it is extremely well known in the art that there are three isoforms for TGFb (i.e. TGFb1, b2 and b3), and thus, one skilled in the art would have once envisaged all three isoforms, and use any of isoforms for the method of Totey et al. See MPEP§2131.02(III).
Regarding the size reduction step in claim 4, Totey et al. do not particularly teach the size reduction step. However, claim 4 discloses that the size reduction is characterized by contacting MSC in vitro or ex vivo with heparin at a concentration of at least 0.01 IU/ml. Since Totey et al. teach the step of culturing MSCs in the presence of heparin at the concentration of 0.1 to 10,000 U/ml (para. 53), this step would inherently carry out the size reduction step as claimed. Regarding the intended purpose of obtaining MSC-derived cells with improved transplantation properties, Totey et al. do not particularly teach the intended purpose. However, since the method of Totey et al. is substantially similar, if not identical, to the method of the claimed invention, the results 
Regarding claim 5, the claim is interpreted as the method according to claim 1, wherein the concentration of heparin is at least 0.05 IU/ml, and Totey et al. meet the limitation.
Regarding claims 6 and 9, the whereby/wherein clause is directed to the results obtainable from the method as claimed in claim 1 or claim 9. Since Totey et al. anticipate all the limitation of claim 1, the results obtainable from the method of Totey et al. would be inherently identical to those from the claimed method. 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totey et al. as applied to claims 1-2, 4-9 and 23-25 above, and further in view of Kubiczkova et al. (2012, Journal of Translational Medicine).
Totey et al. teach the subject matter of claims 1-2, 4-9 and 23-25, and thus render them obvious.
Regarding claims 3 and 10 directed to the TGFb being selected from TGFb1, b2, b3 or mixtures thereof, Totey et al. do not particularly teach the species while one skilled in the art would have once envisaged the species of TGFb being TGFb1, b2 and b3 as discussed above. 
It is extremely well known that TGFb has three mammalian isoforms including TGFb1, TGFb2 and TGFb3 according to Kubiczkova et al. (p.1-2, TGF-b family and isoforms).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argued that Totey does not provide a method for obtaining cells of osteochondroblastic lineage by contacting MSC in vitro or ex vivo with FGF-2, TGFb and heparin or a derivative or analogue thereof at the claimed concentration. Applicant alleged that Totey teaches a method for maintaining MSCs in an undifferentiated state and does not teach a specific combination of FGF-2, TGFb, heparin.
The Examiner respectfully disagrees with the applicant’s arguments. The instant claims do not specifically require that the step of contacting MSCs with the specific combination of FGF-2, TGFb and heparin to differentiate the MSCs. Therefore, at least there is a contacting step of MSCs with the combination of FGF-2, TGFb and heparin, it would meet the claimed limitation. Applicant is reminded that the method is claimed using a transitional phrase of “comprising”. 
Totey teaches a culture medium for culturing MSCs containing FGF-2, TGFb and heparin and Totey also teaches a step of differentiating MSCs into osteogenic lineage (Example 6). Thus, Totey teaches a step of maintaining MSCs using the medium 
Applicant is advised to amend the claims to clearly disclose that the step of contacting MSCs with the claimed combination of FGF-2, TGFb and heparin for differentiation of MSCs into osteochondroblastic lineage. For example, “… the method comprising differentiating MSC in vitro… with FGF-2, TGFb and heparin…” or “…the method consisting of contacting MSC in vitro…”

The following reference is relevant to the claimed invention, and it is noted that this could be used as a prior art upon a forthcoming claim amendment.
JP2016067311A (English translation attached)

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632